Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-15 and 17-22 are allowable. The restriction requirement between groups 1 and 3 , as set forth in the Office action mailed on 4 January 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4 January 2022 is Partially WITHDRAWN.  Claims 1-5 and 17-22, directed to a method of making a mold cavity are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 6-8 and 15, directed to products are withdrawn from consideration because they do not require all the limitations of an allowable claim. Product patentability is determined by structure and composition irrespective of method of making. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Mrose on 25 March 2022 (see Examiner’s Interview Summary).
The application has been amended as follows: Claims 6-8, 15 and 16 are CANCELED. Claims 1-5 are Rejoined.
The claims should read as follows:
1 (Currently Amended).  A method for making a textured moulding cavity, in particular for moulding elastomer parts with surface texturing, comprising the following steps:
	Provide a natural model whose surface condition is to be reproduced on an elastomer part;
	Place the natural model between two sheets of a first calendered elastomeric material to form a cavity acquisition assembly;
	Place the cavity acquisition assembly between two sheets of a second calendered elastomeric material different from the first calendered elastomeric material so as to cover the cavity acquisition assembly;
	Place the whole between two compression plates of a stoving shuttle and close said shuttle by tightening said two plates against each other in order to compress the sheets of the second calendered elastomeric material on the cavity acquisition assembly between said plates;
	Heat the stoving shuttle for a period between 20 minutes and 60 minutes at a temperature between 80°C and 200°C to at least partially vulcanize each sheet of calendered elastomeric material and overmould said natural model in one face thereof;
	Open the shuttle and remove the natural model from between the cavity acquisition blocks to obtain two textured moulding cavities comprising a sheet of the first calendered vulcanized elastomeric material at least partially vulcanized.

	2 (Previously Presented).  A method according to claim 1, wherein the first calendered elastomeric material is selected from a fluorinated elastomeric material, in particular of the FKM type, or nitrile (NBR).

	3 (Previously Presented).  A method according to claim 1, wherein the second calendered elastomeric material is ethylene propylene diene monomer (EPDM).

	4 (Previously Presented).  A method according to claim 1, wherein the shuttle tightening plates each comprise a silicone compression inner sole, said soles having a different Shore A hardness.

	5 (Previously Presented).  A method according to claim 4, wherein a first sole has a hardness between 20° and 30° Shore A and a second sole has a hardness between 40° and 50° Shore A.

	9 (Currently Amended).  A method for moulding a part of elastomeric material, comprising the following steps:
	a.	Make a moulding cavity, the step of making the moulding cavity comprising the following sub-steps:
		Provide a natural model whose surface condition is to be reproduced on an elastomer part;
		Place the natural model between two sheets of a first calendered elastomeric material to form a cavity acquisition assembly;
		Place the cavity acquisition assembly between two sheets of a second calendered elastomeric material different from the first calendered elastomeric material so as to cover the cavity acquisition assembly;
		Place the whole between two other compression plates of another stoving shuttle and close said other stoving shuttle by tightening said two other compression plates against each other in order to compress the sheets of the second calendered elastomeric material on the cavity acquisition assembly between said two other compression plates;
		Heat said other stoving shuttle to at least partially vulcanize each sheet of calendered elastomeric material and overmould said natural model in one face thereof;
		Open said other stoving shuttle and remove the natural model from between the cavity acquisition blocks to obtain two textured moulding cavities comprising a sheet of the first calendered vulcanized elastomeric material at least partially vulcanized;
	b.	Place a sheet of raw calendered elastomeric material in said mould cavity;
	c.	Place on the sheet of raw calendered elastomeric material a pre-moulded element of partially vulcanized elastomeric material having substantially the shape of the part to be obtained, and
	d.	Place the moulding cavity in which the sheet of raw calendered elastomeric material and the pre-moulded element have been superimposed between two compression plates of a stoving shuttle and press said two plates together so as to compress the sheet of raw calendered elastomeric material and the pre-moulded element into the moulding cavity,
	e.	Heat the shuttle after closing to a temperature between 150°C and 220°C, preferably between 160°C and 200°C, for at least 30 minutes to vulcanize the sheet of raw calendered elastomeric material and the pre-moulded element together to form a textured elastomer part;
	f.	After baking, separate the textured elastomer part thus formed, the face of which, obtained from the raw calendered elastomeric material before baking in contact with the moulding cavity, is textured.

	10 (Previously Presented).  A method according to claim 9, wherein the sheet of raw calendered elastomeric material and the pre-moulded element are made of an elastomeric material of a similar chemical nature, so that they can be cross-linked together.

	11 (Previously Presented).  A method according to claim 9, wherein the sheet of raw calendered elastomeric material and the pre-moulded element are made of an ethylene propylene diene monomer (EPDM).

	12 (Previously Presented).  A method according to claim 9, wherein the compression plates are held against each other under a pressure of at least 5 tons, preferably at least 7 tons, during the heating operation.

	13 (Previously Presented).  A method according to claim 9, wherein the pre-moulded element is vulcanized at least to T30 and at most to T80 before the heating step.

	14 (Previously Presented).  A method according to claim 9, wherein silicone spacers are provided between a compression plate and the mould cavity on the one hand and the other compression plate and the pre-moulded element on the other hand.

	17 (Currently Amended).  A method according to claim 9, wherein the first calendered elastomeric material is selected from a fluorinated elastomeric material, in particular of the FKM type, or nitrile (NBR).

	18 (Currently Amended).  A method according to claim 9, wherein the second calendered elastomeric material is ethylene propylene diene monomer (EPDM).

	19 (Currently Amended). A method according to claim 9, wherein said two other compression plates each comprise a silicone compression inner sole, said soles having different Shore A hardness.

	20 (Previously Presented).  A method according to claim 19, wherein a first one of the soles has a hardness between 20° and 30° Shore A and a second one of the soles has a hardness between 40° and 50° Shore A.

	21 (Currently Amended). A method according to claim 9, wherein the natural model is chosen amongst a natural material of an animal, a natural material of a vegetable, a skin, a leather, a hair coat, a feather, a bark or a rock in the method for making the textured moulding cavity.

	22 (New). A method according to claim 9, wherein the other stoving shuttle is heated for a period between 20 minutes and 60 minutes at a temperature between 80°C and 200°C.
Reasons for Allowance
Claims 1-5, 9-14 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: now the prior art alone or in combination teaches, suggests, or renders obvious making a molding cavity as described in the independent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744